OPINION ON REHEARING
Appellant asks us to follow the opinion of In the Interest of A.C. and L.C., 758 S.W.2d 390 (Tex.App.-Fort Worth 1988, no writ); we still find it illogical and decline to follow it.
Further, appellant urges us to reconsider her no evidence point in light of our interpretation of Tex.Fam.Code Ann. § 15.02(1) (Vernon Supp.1991). We find there is legally and factually sufficient evidence that the appellant knew of sexual abuse of her children in October 1988 when the Department of Human Services was appointed temporary managing conservator of two of her children and she kept the remaining children in that environment until the State intervened in January 1989. Therefore, a finding that she knowingly placed or allowed her children to remain in conditions or surroundings that endangered them is supported by the record.
The appellant’s motion for rehearing is overruled.